           Case 4:20-cv-00430-JM Document 6 Filed 06/10/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MARCUS BROWN                                                                           PLAINTIFF

v.                                   4:20CV00430-JM-JTK

BILL HIGGINS, et al.                                                               DEFENDANTS

                                             ORDER

       Plaintiff has not responded to the Court’s April 21, 2020 Order directing him to pay the

$400 filing fee or file a Motion to Proceed in forma pauperis within thirty days. (Doc. No. 2) The

Court warned Plaintiff in the Order that failure to comply would result in the dismissal without

prejudice of his Complaint. The copy of the Order mailed to Plaintiff was returned to the Court as

undeliverable on April 29, 2020. (Doc. No. 4).

       Local Rule 5.5(c)(2) of the Rules of the United States District Courts for the Eastern and

Western Districts of Arkansas provides as follows:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case and to prosecute or defend the action diligently .
       . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice.

       In light of Plaintiff=s failure to respond, the Court finds that his Complaint should be

dismissed without prejudice for failure to prosecute. Accordingly,

       IT IS, THEREFORE, ORDERED that Plaintiff=s Complaint is DISMISSED without

prejudice. An appropriate judgment shall accompany this order.




                                                 
   Case 4:20-cv-00430-JM Document 6 Filed 06/10/20 Page 2 of 2



IT IS SO ORDERED this 10th day of June, 2020.



                                  _________________________________
                                  JAMES M. MOODY, JR.
                                  UNITED STATES DISTRICT JUDGE




                                     
